Citation Nr: 0944951	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which, inter alia, continued the 
Veteran's 50 percent disability rating for PTSD.  The Veteran 
had filed his claim for an increased rating in March 2007.

In October 2009, the Veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.


FINDING OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by signs and symptoms which result in deficiencies 
in thinking, family relations, work, and mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability); 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); and an inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no more, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7; 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

Letters dated April 2007 and May 2008, provided to the 
Veteran before the June 2007 rating decision and the June 
2008 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The letters informed the Veteran of what 
evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The April 
2007 letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009). 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the Veteran's service treatment records, service 
personnel records, VA treatment records, and available 
private treatment records.  The Veteran was also provided 
with VA examinations for his PTSD in May 2007 and December 
2008.  Additionally, the Veteran was provided the opportunity 
to present testimony at a hearing on appeal before the 
undersigned Veterans Law Judge.  
 
In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate his claim for a higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 
 
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130.  These 
criteria contemplate that a 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  GAF 
scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships. Scores of 51-60 involve moderate 
symptoms, such as flat affect and circumstantial speech, 
occasional panic attacks, or moderate difficulty in social or 
occupational functioning (e.g., few friends or conflicts with 
peers or co-workers.) Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  Id.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 4.126; 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran contends in his March 2007 claim that he is 
entitled to a rating greater than 50 percent for his PTSD.  
In his April 2008 substantive appeal, the Veteran stated that 
his wife, job, and neat appearance were attributable to "the 
understanding of others in dealing with my [PTSD] 
condition," and therefore should not be construed as 
demonstrating a high level of functioning.  The Veteran also 
included a statement that his work is affected by his anxiety 
and depression, to the point that he works for ten minutes, 
and then takes twenty to thirty-minutes break.  The Veteran 
also stated that his only friends are people in his family, 
because his PTSD prevents him from maintaining relationships 
with people outside of his family.  The Veteran wrote that he 
is sometimes quick to get angry or upset.  The Veteran also 
stated that his mood is always on edge, and goes "up and 
down."  He noted that he has thought of committing suicide, 
and has "become more obsessed with time."  The Veteran also 
stated that his wife has informed him that he occasionally 
answers questions that no one has asked.  The Veteran 
asserted that he experiences near-continuous panic or 
depression "most every day."  In November 2009, the Veteran 
submitted a handwritten statement in which he asserted that 
his appearance does not reflect his level of disability.

In March 2007, the Veteran was examined by, and received a 
nine-page evaluation from, a private psychologist, W.J. 
Anderson.  She noted the Veteran's report of combat service 
in Vietnam.  She found that the Veteran's symptoms included 
persistent re-experiencing, persistent avoidance or numbing, 
persistent arousal, weight gain, insomnia, psychomotor 
agitation, loss of energy, feelings of worthlessness and 
guilt, concentration problems, and suicidal ideation.  She 
diagnosed the Veteran with PTSD.  The Veteran had a GAF score 
of 39.

In May 2007, the Veteran was provided with a VA examination.  
The examiner reviewed the claims file.  The Veteran reported 
that he had been married to his current spouse for 17 years.  
He also reported having no history of suicide attempts, 
violence, or assaults.  The examiner found that the Veteran 
had a full affect, anxious mood, rambling thought process, 
and an understanding that he had a problem.  The Veteran 
reported being unable to sleep for 2 to 3 days unless he 
takes his medication.  The Veteran reported having no 
hallucinations, obsessive and ritualistic behavior, panic 
attacks, or homicidal ideation; however, the Veteran did 
report having suicidal ideation at least once per month.  The 
Veteran's remote memory was normal, his recent memory was 
moderately impaired, and his immediate memory was mildly 
impaired.  The Veteran reported having decreased 
concentration, increased absenteeism, and poor social 
interaction at work.  The Veteran also reported that he does 
not interact with his family as much as he used to, because 
he feels less connected, and because it takes energy to leave 
the house.  The Veteran also stated that he avoids the 
public, especially crowds, and that he is not as concerned 
about other people as he used to be, or should be.  The VA 
examiner diagnosed the Veteran with PTSD.  The VA examiner 
opined that the Veteran does not have total social and 
occupational impairment, but that he does have PTSD signs and 
symptoms which result in deficiencies in thinking, family 
relations, work, and mood.  The Veteran had a GAF score of 
61.

The Veteran was admitted to a VA hospital for five days for 
treatment for his PTSD in September 2007.  The Veteran's 
chief complaint was that he was having thoughts of wanting to 
hurt himself, as well as others when they make him angry.  
The Veteran initially reported that he planned to commit 
suicide.  Later, during his hospitalization, he denied having 
any suicidal or homicidal ideation; a clinician noted that 
the Veteran had a depressed mood and a constricted, dysphoric 
affect.  The Veteran had a GAF score of 31-40.  During the 
course of his hospitalization, the Veteran's GAF score 
improved to 40, and then to 50.

In November 2007, the Veteran told a VA clinician that he was 
doing better since his hospitalization, and that he was 
sleeping fairly for about six hours per night.  The clinician 
diagnosed the Veteran with PTSD.  The Veteran had a GAF score 
of 55.

In January 2008, the Veteran reported to a VA clinician that 
his sleep had become more restless, and his wife had asked 
about sleeping in separate beds because she feared he would 
hit her in his sleep.  The clinician noted the Veteran's 
increased and continued depression.  The Veteran reported no 
hallucinations, paranoia, or suicidal or homicidal ideation.  
Later in January 2008, the Veteran had a GAF score of 55.

A VA clinician again diagnosed the Veteran with PTSD in 
February 2008.  The Veteran had a GAF score of 55.

In March 2008, the Veteran reported to a VA clinician that he 
was having nightmares, flashbacks, increasing anxiety at 
work, and depression.  The Veteran had a GAF score of 55 in 
March 2008.  In April 2008, the Veteran had GAF scores of 65 
and, later, 55.

In July 2008, the Veteran told a VA clinician that he was 
depressed and more conscious of time.  The Veteran had a GAF 
score of 55.

Additional VA records show the Veteran told a VA clinician 
that he was depressed and having nightmares in September 
2008.  He also reported engaging in isolating and obsessive 
behaviors.

In October 2008, the Veteran reported having visual 
hallucinations of things that he saw in the Vietnam War.  The 
Veteran reported no suicidal or homicidal thoughts.  The 
Veteran reported sleeping for eight hours per night.

The Veteran was provided with another VA examination in 
December 2008.  The examiner reviewed the claims file.  The 
Veteran reported that he feels depressed almost every day for 
most of the day.  He further reported that he has experienced 
increased difficulty with thinking clearly, concentration, 
comprehension of conversations, and memory.  The Veteran 
reported that he feels worthless and still thinks about 
committing suicide from time to time.  The Veteran reported 
that he maintains contact with his extended family, but does 
not otherwise make friends.  He reported that he came close 
to getting into a physical altercation at work because a 
coworker kept invading his personal space.  The Veteran also 
reported that he has been taking more time off from work due 
to low motivation.  On examination, the Veteran had a blunted 
affect and a depressed mood.  In addition to suicidal 
ideation, the Veteran also reported having ruminations, 
paranoid ideation, recurrent nightmares about combat (3 to 4 
times per week), intrusive memories about combat, negative 
self-esteem, and a vague future outlook.  The Veteran's 
spouse noted that, when sleeping, the Veteran is very 
restless, and often yells.  The Veteran reported engaging in 
compulsive checking and patrolling around his home, having 
panic attacks whenever he is reminded of combat, and having 
both suicidal and homicidal thoughts.  The Veteran stated 
that he does not shower or maintain his personal hygiene as 
much as he should.  The Veteran reported persistent re-
experiencing of trauma, persistent avoidance of stimuli 
associated with the trauma, numbing of general 
responsiveness, and persistent symptoms of increased arousal.  
The VA examiner diagnosed the Veteran with chronic, moderate 
to severe PTSD, with a history of experiencing very severe 
impairment, as evidenced by his hospitalization at a VA 
facility in September 2007.  She opined that the Veteran had 
incurred depression as part of his PTSD, and that his mental 
health was worse and more severe than it was when he was last 
evaluated.  The VA examiner opined that the Veteran does not 
have total social and occupational impairment, but that he 
does have PTSD signs and symptoms which result in 
deficiencies in thinking, family relations, work, and mood.  
The Veteran had a GAF score of 53.

In February 2009, the Veteran reported to a VA clinician that 
he was having hallucinations involving animals.  The Veteran 
also reported having nightmares and flashbacks, but no 
suicidal or homicidal ideation.  The clinician noted that the 
Veteran appeared much calmer than in the past.  She diagnosed 
the Veteran with PTSD.  The Veteran had a GAF score of 55.

The Board acknowledges that the Veteran's representative 
noted many of the symptoms cited above in his April 2009 
statement.

The Veteran provided testimony at an October 2009 
videoconference hearing before the undersigned Veterans Law 
Judge.  At the hearing, the Veteran stated that he had taken 
early retirement from his job in June 2009 because he was no 
longer dealing with his coworkers.  The Veteran noted one 
particular coworker with whom he was having verbal 
altercations.  The Veteran reported that he lives with his 
wife, but that, after breakfast, he goes into the den and 
watches television for 10 hours per day, until his wife tells 
him that it is time to move around.  The Veteran reported 
that he sleeps for three to four hours per night, and has 
nightmares every night.  The Veteran noted that he sees a VA 
therapist for his PTSD every month or every other month.  He 
also stated that he declined to join therapy for his PTSD, 
because he does not want to discuss his service-related 
traumas in a group setting.  The Veteran noted that he has 
anxiety attacks, and therefore prefers to be alone.  He 
stated that his only social activity is going to church.  The 
Veteran reported that, because of his medication, his 
hallucinations and thoughts of suicide have decreased, but 
they have not disappeared.

The Board finds that the evidence of record is consistent 
with a 70 percent rating for the entire appeal period.  38 
C.F.R. § 4.7.  That is, overall, the evidence demonstrates 
that the Veteran's service-connected PTSD has been shown to 
be manifested by signs and symptoms which result in 
deficiencies in thinking, family relations, work, and mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability); neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

The evidence of record does not warrant an even higher 100 
percent rating.  38 C.F.R. § 4.7.  The May 2007 and December 
2008 VA examiners opined that the Veteran does not have total 
occupational and social impairment.  Moreover, the Veteran 
has not shown gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  Consequently, a rating higher than 70 percent 
is not for application.

The Board has considered the issue of whether the Veteran's 
PTSD, standing alone, presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  The Board finds that, 
based on the evidence of record, the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.  Specifically, the May 2007 and 
December 2008 VA examiners found that the Veteran does not 
have total occupational impairment.  Moreover, the effect of 
the Veteran's PTSD on his current unemployment is accounted 
for in his 70 percent disability rating.

In summary, the Board finds that the evidence supports a 70 
percent disability rating, but no greater, for entire appeal 
period, for the Veteran's PTSD, under Diagnostic Code 9411.  
38 C.F.R. §§ 4.3, 4.130.  Based upon the guidance of the 
Court in Hart, supra, the Board has considered whether staged 
ratings are appropriate; however, in the present case, the 
Veteran's symptoms met the criteria for a 70 percent 
disability rating throughout the course of the period on 
appeal and as such staged ratings are not warranted.


ORDER

A disability rating of 70 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


